Per Curiam:

All the errors assigned relate to the instructions. The court instructed the jury that plaintiff could not recover if she attempted to board the car while it was in motion. This was exactly what instruction number 3 requested the court to charge. In the same instruction the jury were told that she could not recover unless she was at the usual place for passengers to board cars before the car in question started, which was even more favorable to the defendant than requested instruction number 2. It does not seem possible that the jury were misled because the two propositions were not stated in separate instructions.
The judgment is affirmed.